Exhibit 10.2

EXHIBIT A

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

THIS NOTE IS SUBJECT TO THE TERMS OF THAT CERTAIN SUBORDINATION AGREEMENT DATED
ON OR ABOUT THE DATE HEREOF BY AND BETWEEN THE HOLDER HEREOF AND SQUARE 1 BANK.

7% CONVERTIBLE NOTE

OF

LOCAL CORPORATION

 

Issuance Date: April     , 2013    Original Principal Amount: $2,500,000

THIS NOTE (“Note”) is one of a duly authorized issue of Notes of LOCAL
CORPORATION, INC., a corporation duly organized and existing under the laws of
the State of Delaware (the “Company”), designated as the Company’s 7%
Convertible Notes due on April     , 2015 (the “Maturity Date”) in an aggregate
principal amount (when taken together with the original principal amounts of all
other Notes) which does not exceed Five Million U.S. Dollars (U.S. $5,000,000)
(the “Notes”).

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of
[            ] or its registered assigns or successors-in-interest (“Holder”)
the principal sum of Two Million Five Hundred Thousand Dollars (U.S.
$2,500,000.00), together with all accrued but unpaid interest thereon, if any,
on the Maturity Date, to the extent such principal amount and interest has not
been repaid or converted into the Company’s Common Stock, $0.00001 par value per
share (the “Common Stock”), in accordance with the terms hereof. Interest on the
unpaid principal balance hereof shall accrue at the rate of 7% per annum from
the date of original issuance hereof (the “Issuance Date”) until the same
becomes due and payable on the Maturity Date, or such earlier date upon
acceleration or by conversion or redemption in accordance with the terms hereof
or of the Purchase Agreement. Interest on this Note shall accrue daily
commencing on the Issuance Date and shall be computed on the basis of a 360-day
year, 30-day months and actual days elapsed and shall be

 

1



--------------------------------------------------------------------------------

payable in accordance with Section 1 hereof. Notwithstanding anything contained
herein, this Note shall bear interest on the due and unpaid Principal Amount
from and after the occurrence and during the continuance of an Event of Default
pursuant to Section 4(a) at the rate (the “Default Rate”) equal to the lower of
eighteen (18%) per annum or the highest rate permitted by law, until and unless
such Event of Default has been cured. Unless otherwise agreed or required by
applicable law, payments will be applied first to any unpaid collection costs,
then to unpaid interest and fees and any remaining amount to principal.

All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by Company check. This
Note may not be prepaid in whole or in part except as otherwise provided herein.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Purchase Agreement dated on or about the Issuance Date pursuant
to which the Notes were originally issued (the “Purchase Agreement”). For
purposes hereof the following terms shall have the meanings ascribed to them
below:

“Alternate Conversion Price” means the lower of (a) the Conversion Price as in
effect on the Conversion Date of the applicable Alternate Conversion and (b) 80%
of the VWAP on the Trading Day immediately preceding the Conversion Date of the
applicable Alternate Conversion.

“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

2



--------------------------------------------------------------------------------

“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company’s Common Stock), (ii) any person (as defined in
Section 13(d) of the Exchange Act) but excluding Holder, together with its
affiliates and associates (as such terms are defined in Rule 405 under the Act),
beneficially owns or is deemed to beneficially own (as described in Rule 13d-3
under the Exchange Act without regard to the 60-day exercise period) in excess
of 35% of the Company’s voting power, (iii) there is a replacement of more than
one-half of the members of the Company’s Board of Directors which is not
approved by those individuals who are members of the Company’s Board of
Directors on the date thereof, (iv) in one or a series of related transactions,
there is a sale or transfer of all or substantially all of the assets of the
Company, determined on a consolidated basis, or (v) the Company enters into any
agreement providing for an event set forth in (i), (ii), (iii) or (iv) above.

“Conversion Amount” means the sum of (x) the portion of the principal amount to
be converted, redeemed or otherwise with respect to which this determination is
being made, (y) all accrued and unpaid interest with respect to such portion of
the principal amount and any accrued and unpaid late charges with respect to
such portion of such principal amount and such interest and (z) solely with
respect to any Alternate Conversion (as defined herein), the applicable
Make-Whole Amount.

“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the
Conversion Price as of the date such ratio is being determined.

“Conversion Price” shall equal $2.01 (which Conversion Price shall be subject to
adjustment as set forth herein).

“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.

“Effective Date” means the date on which a Registration Statement covering all
the Underlying Shares and other Registrable Securities (as defined in the
Investor Rights Agreement) is declared effective by the SEC.

“Eligible Market” means the Nasdaq Stock Market, the New York Stock Exchange or
the American Stock Exchange.

“Equity Conditions” means, during the period in question, (i) the Company shall
not have failed to duly honor all conversions and redemptions scheduled to occur
or occurring by virtue of one or more Conversion Notices of the Holder in the
timeframes allowed for such conversions and redemptions, if any, (ii) the
Company shall have paid all liquidated damages and other amounts then-owing to
the Holder in respect of this Note, if any, (iii) all of the shares of

 

3



--------------------------------------------------------------------------------

Common Stock issued or issuable pursuant to the Notes may be sold by the Holder
pursuant to either (a) clause (i) or (ii) of Section (b)(1) of Rule 144 and,
with respect to such clause (i), the Company has been subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act for the then preceding
90 days and has filed all reports required to be filed thereunder during the
then preceding 12 months (or such shorter period that the Company was required
to file such reports) or (b) an effective Registration Statement (and the
Company believes, in good faith, that such effectiveness will continue
uninterrupted for the foreseeable future), (iv) the Common Stock is trading on
an Eligible Market and, if applicable, all of the shares issuable pursuant to
the Notes are listed or quoted for trading on the Principal Market, (v) there is
a sufficient number of authorized but unissued and otherwise unreserved shares
of Common Stock for the issuance of all of the shares issuable pursuant to the
Notes, (vi) there is no existing Event of Default or no existing event which,
with the passage of time or the giving of notice, would constitute an Event of
Default, (vii) the issuance of the shares in question to the Holder would not
violate the limitations set forth in Section 3(i) below, (viii) if the Company
has previously publicly announced a pending or proposed Change in Control
Transaction, such transaction was consummated prior to such period, (ix) the
Holder is not in possession of any information provided by the Company that
constitutes, or may constitute, material non-public information, (x) there has
been no Bankruptcy Event, (xi) the Company is not insolvent, and (xii) the
average closing price per share of Common Stock on the Trading Market for such
period shall be greater than $1.00 (as appropriately and equitably adjusted for
stock splits, stock dividends, reverse stock splits and similar events) and the
average daily trading volume shall be greater than $25,000 on the Trading
Market.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Indebtedness” of any person or entity means (a) all indebtedness for borrowed
money, including without limitation in connection with any mortgage, credit
agreement or other credit facility, indenture agreement, factoring agreement or
other similar instrument, (b) all obligations issued, undertaken or assumed as
the deferred purchase price of property or services, except for trade payables
entered into in the ordinary course of business, (c) all obligations in respect
of letters of credit, surety bonds, bankers acceptances or similar instruments
(including without limitation all reimbursement or payment obligations with
respect thereto), (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including without limitation obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
if the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (f) all
monetary obligations under any leasing or similar arrangement which is
classified as a “capital lease” under GAAP (or IFRS if the Company is a foreign
issuer) in excess of $25,000, and (g) all contingent obligations in respect of
Indebtedness of others of the kinds referred to in clauses (a) through
(f) above.

“Lien” means a lien, charge, security interest, mortgage, encumbrance, pledge or
hypothecation.

 

4



--------------------------------------------------------------------------------

“Make-Whole Amount” means, with respect to any Alternate Conversion, if as of
the time the applicable Conversion Notice is delivered to the Company the Holder
is entitled to receive a cash payment under any of the other Transaction
Documents, at the option of the Holder delivered in writing to the Company, all,
or any part, of such cash payment as specified by the Holder in such Conversion
Notice (which, upon the consummation of such Alternate Conversion in accordance
herewith, shall satisfy the Company’s payment obligation under such other
Transaction Document with respect to such portion of such cash payment converted
pursuant to such Alternate Conversion).

“Market Price” shall equal the lesser of (a) the closing sale price of the
Common Stock on the Trading Market on the Trading Day before the date on which
the Market Price is being determined (“Determination Date”) and (b) the average
of the daily VWAPs over the Pricing Period, where the “Pricing Period” equals
the twenty (20) consecutive Trading Days immediately preceding the Determination
Date.

“MFN Transaction” shall mean a transaction in which the Company issues or sells
any securities in a capital raising transaction or series of related
transactions (the “MFN Offering”) which grants to the investor (the “MFN
Investor”) the right to receive additional securities based upon future capital
raising transactions of the Company on terms more favorable than those granted
to the MFN Investor in the MFN Offering.

“Obligations” means, in addition to all other costs and expenses of collection
incurred by Purchasers in enforcing any of such Obligations, all of the
liabilities and obligations (primary, secondary, direct, contingent, sole, joint
or several) due or to become due, or that are now or may be hereafter contracted
or acquired, or owing, of the Company or Guarantors to the Holders of Notes,
including without limitation all obligations under the Transaction Documents, in
each case, whether now or hereafter existing, voluntary or involuntary, direct
or indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any of the
Purchasers as a preference, fraudulent transfer or otherwise, as such
obligations may be amended, supplemented, converted, extended or modified from
time to time. Without limiting the generality of the foregoing, the term
“Obligations” shall include without limitation: (i) principal of, and interest
on, the Notes and the loans extended pursuant thereto; (ii) any and all other
fees, indemnities, costs, obligations and liabilities of the Company or
Guarantors from time to time under or in connection with the Transaction
Documents; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
Company or Guarantors.

“Payment Date” shall mean January 1st, April 1st, July 1st, and October 1st of
each year, provided that if any such day is not a Trading Day, then such Payment
Date shall mean the next succeeding day which is a Trading Day.

“Permitted Indebtedness” means any Indebtedness of the Company or any Subsidiary
(a) evidenced by any of the Notes; (b) consisting of capitalized lease
obligations and purchase money indebtedness of up to $25,000 in the aggregate,
incurred in connection with the

 

5



--------------------------------------------------------------------------------

acquisition of capital assets, capital lease obligations or sale-leaseback
arrangements, with respect to newly acquired or leased assets, provided that in
each case such obligations are not secured by liens on any assets of the Company
or any Subsidiary other than the assets so acquired or leased, (c) that is
unsecured, is made expressly subordinate in right of payment to the indebtedness
evidenced by the Notes pursuant to a written subordination agreement that is
reasonably acceptable to all the Holders of Notes, and does not provide at any
time for the payment, prepayment, repayment, repurchase or defeasance, directly
or indirectly, of any principal or premium thereon (if any) until at least
ninety-one (91) days after the Maturity Date nor provide total interest and fees
at a rate in excess of the effective interest rate and fees under the Notes,
(d) related to trade payables incurred in the ordinary course of the Company’s
or its Subsidiaries’ business or credit card debt associated with the payment of
the foregoing; or (e) incurred pursuant to the Company’s existing credit
financing facility with Square 1 Bank, including all amendments thereto and
conversions contemplated thereby, as disclosed in the Recent Reports, including
any extensions, refinancings and renewals thereof, provided that (i) the terms
of any such indebtedness have not been changed in a manner substantially adverse
to either the Company or the Holder from the terms existing on the date hereof,
provided that no actions currently contemplated under the existing credit
financing facility with Square 1 Bank and previously publicly disclosed,
including all amendments thereto and conversions contemplated thereby in
connection therewith, shall be deemed substantially adverse to Company or the
Holder, and (ii) the aggregate amount outstanding under such facility, whether
as principal, interest, expenses or otherwise, shall not exceed $15 million in
the aggregate (“Square 1 Facility”).

“Permitted Liens” means (a) any Lien incurred pursuant to the Square 1 Facility,
and (b) one or more Liens, which in the aggregate do not exceed $25,000 in
collateral, (i) upon or in any property or equipment acquired or held by the
Company or any of its Subsidiaries to secure the purchase price of such property
or equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such property or equipment, or (ii) existing on such
property or equipment at the time of its acquisition, provided that the Lien is
confined solely to the property or equipment so acquired and improvements
thereon and the proceeds of such property or equipment to the extent of such
indebtedness.

“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company,
after the deduction of all expenses incurred in connection therewith. In the
event a fee is paid by the Company in connection with such transaction directly
or indirectly to any individual or entity, any such fee shall be deducted from
the selling price pro rata to all shares sold in the transaction to arrive at
the Per Share Selling Price. A sale of shares of Common Stock shall include the
sale or issuance of Convertible Securities, and in such circumstances the Per
Share Selling Price of the Common Stock covered thereby shall also include the
exercise, exchange or conversion price thereof (in addition to the consideration
received by the Company upon such sale or issuance less the fee amount as
provided above). In case of any such security issued in a transaction in which
the purchase price or the conversion, exchange or exercise price is directly or
indirectly subject to adjustment or reset based on a future date, future trading
prices of the Common Stock, specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock, or otherwise (but excluding standard stock split anti-dilution provisions
or weighted-average anti-dilution provisions similar to that set forth herein,
provided that any actual reduction of such price under any such security
pursuant to such weighted-average anti-

 

6



--------------------------------------------------------------------------------

dilution provision shall be included and cause an adjustment hereunder), the Per
Share Selling Price shall be deemed to be the lowest conversion, exchange,
exercise or reset price at which such securities are converted, exchanged,
exercised or reset or might have been converted, exchanged, exercised or reset,
or the lowest adjustment which actually occurs, as the case may be, over the
life of such securities. If shares are issued for a consideration other than
cash, the Per Share Selling Price shall be the fair value of such consideration
as determined in good faith by independent certified public accountants mutually
acceptable to the Company and the Holder. In the event the Company directly or
indirectly effectively reduces the conversion, exercise or exchange price for
any Convertible Securities which are currently outstanding, then the Per Share
Selling Price shall equal such effectively reduced conversion, exercise or
exchange price.

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.

“Principal Market” shall mean the Nasdaq Stock Market or such other principal
market or exchange on which the Common Stock is then listed for trading.

“Registration Statement” shall have the meaning set forth in the Investor Rights
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Square 1” means Square 1 Bank.

“Square 1 Facility” shall have the meaning set forth in the definition of
Permitted Indebtedness.

“Square 1 Loan Documents” means the agreements and documents entered into and
delivered between Square 1 and the Company (including its subsidiaries) in
connection with the Square 1 Facility.

“Trading Day” shall mean a day on which there is trading on the Principal
Market.

“Transaction Documents” means the Purchase Agreement, the Investor Rights
Agreement, the Notes, the Warrants, the Guarantee and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith.

“Underlying Shares” means the shares of Common Stock into which the Notes are
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof and the Purchase Agreement.

“Variable Rate Transaction” shall mean a transaction in which the Company issues
or sells, or agrees to issue or sell (a) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of, Common Stock either (x) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the Common Stock at any time after the
initial issuance of such debt or equity securities, (y) with a fixed conversion,
exercise or

 

7



--------------------------------------------------------------------------------

exchange price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock (but excluding standard stock
split anti-dilution provisions), or (z) under a warrant exercisable for a number
of shares based upon and/or varying with the trading prices of or quotations for
the Common Stock at any time after the initial issuance of such warrant, or
(b) any securities of the Company pursuant to an “equity line” structure which
provides for the sale, from time to time, of securities of the Company which are
registered for sale or resale pursuant to the Securities Act (which for the
purpose of this definition shall include a sale of the Company’s securities “off
the shelf” in a registered offering, whether or not such offering is
underwritten).

“VWAP” shall mean the daily dollar volume-weighted average sale price for the
Common Stock on the Principal Market on any particular Trading Day during the
period beginning at 9:30 a.m., New York City Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York City Time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” functions or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30 a.m., New York City Time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at 4:00
p.m., New York City Time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported by
the OTC Markets. If the VWAP cannot be calculated for such security on such date
on any of the foregoing bases, the VWAP of such security on such date shall be
the fair market value as mutually determined by the Company and the holders of
at least a majority of the aggregate Principal Amount outstanding under the
Notes. All such determinations of VWAP shall to be appropriately and equitably
adjusted in accordance with the provisions set forth herein for any stock
dividend, stock split, stock combination or other similar transaction occurring
during any period used to determine the Conversion Price or Market Price (or
other period utilizing VWAPs).

The following terms and conditions shall apply to this Note:

Section 1. Payments of Principal and Interest.

(a) Interest Only Payments. Subject to the terms hereof, on each Payment Date
and on the Maturity Date, the Company shall pay to the Holder all interest
accrued to date on the entire Principal Amount of this Note (“Interest Amount”),
in either cash or in shares of Common Stock at the Company’s option, in
accordance with this Section 1.

(i) Cash or Common Stock. Subject to the terms hereof, the Company shall either
(i) pay the Interest Amount in full in cash on each Payment Date or (ii) issue
shares of Common Stock in satisfaction of such Interest Amount in accordance
with the terms hereof, at the Company’s option. Prior to each Payment Date the
Company shall deliver to all the holders of Notes a written irrevocable notice
electing to pay such Interest Amount in cash or Common Stock or a combination of
both on such Payment

 

8



--------------------------------------------------------------------------------

Date. Such notice shall be delivered at least ten (10) Trading Days prior to the
applicable Payment Date but no more than twenty (20) days prior to such Payment
Date. If such notice is not delivered within the prescribed period set forth in
the preceding sentence, then the Interest Amount shall be paid in Common Stock
(subject to subsection (ii) below). If the Company elects to pay any Interest
Amount in cash on a Payment Date, then on such date the Company shall pay to the
Holder an amount equal to the Interest Amount due in satisfaction of such
obligation. If the Company elects to pay such Interest Amount in shares of
Common Stock, the number of such shares to be issued for such Payment Date shall
be the number determined by dividing (x) the Interest Amount due, by (y) 93% of
the Market Price determined as of the applicable Payment Date. Such shares shall
be issued and delivered within three (3) Trading Days following such Payment
Date and shall be duly authorized, validly issued, fully paid, non-assessable
and free and clear of all encumbrances, restrictions and legends. If any Holder
does not receive the requisite number of shares of Common Stock in the form
required above within such three Trading Day period, the Holder shall have the
option of either (a) requiring the Company to issue and deliver all or a portion
of such shares or (b) canceling such election to pay in Common Stock (in whole
or in part), in which case the Company shall immediately pay in cash the
Interest Amount due hereunder or such portion as the Holder specifies is to be
paid in cash instead of being converted. Except as otherwise provided in this
Section 1, all holders of Notes must be treated equally with respect to such
payment of Interest Amounts. Any payment of the Interest Amount hereunder in
shares of Common Stock pursuant to the terms hereof shall constitute and be
deemed a conversion of such portion of the Principal Amount of this Note for all
purposes under this Note (except that such conversion shall be at the rate set
forth above and except as otherwise provided herein).

(ii) Limitations to Payment in Common Stock. Notwithstanding anything to the
contrary herein, the Company shall be prohibited from exercising its right to
pay any Interest Amount hereunder in shares of Common Stock (and must deliver
cash in respect thereof) on the applicable Payment Date (1) if at any time
within ten (10) Trading Days prior to the Payment Date any of the Equity
Conditions fails to be satisfied or an Event of Default hereunder exists or
occurs, unless otherwise waived in writing by the Holder in whole or in part at
the Holder’s option, and (2) to the extent, and only to the extent, that such
issuance of shares of Common Stock would result in the Holder hereof exceeding
the limitations contained in Sections 3(i) and 3(k) below.

(b) No deduction, withholding or offset. Any payment by the Company to the
Holder hereunder, whether for principal, interest or otherwise, shall not be
subject to any deduction, withholding or offset for any reason whatsoever except
to the extent required by law, and the Company represents that to its best
knowledge no deduction, withholding or offset is so required for any tax or any
other reason.

Section 2. Senior Debt. So long as this Note remains outstanding, the Company
shall not, and shall not permit any Subsidiary (whether or not a Subsidiary on
the Closing Date) to, directly or indirectly:

(a) Other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer or permit to exist any Indebtedness of any kind; or

 

9



--------------------------------------------------------------------------------

(b) Other than Permitted Liens, enter into, create, incur, assume or suffer or
permit to exist any Liens of any kind on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom.

Section 3. Conversion.

(a) Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder’s
option, at any time and from time to time, to convert the outstanding Principal
Amount under this Note in whole or in part by delivering to the Company a fully
executed notice of conversion in the form of conversion notice attached hereto
as Exhibit A (the “Conversion Notice”), which may be transmitted by email or
facsimile. Notwithstanding anything to the contrary herein, this Note and the
outstanding Principal Amount hereunder shall not be convertible into Common
Stock to the extent that such conversion would result in the Holder hereof
exceeding the limitations contained in, or otherwise violating the provisions
of, Sections 3(i) or 3(k) below.

(b) Common Stock Issuance upon Conversion.

(i) Conversion Date Procedures. Upon conversion of this Note pursuant to
Section 3(a) above, the outstanding Principal Amount hereunder shall be
converted into such number of fully paid, validly issued and non-assessable
shares of Common Stock, free of any liens, claims and encumbrances, as is
determined by dividing the Conversion Amount elected to be converted by the then
applicable Conversion Price, provided that so long as any Event of Default has
occurred and is continuing hereunder, the Holder may convert this Note using the
Alternate Conversion Price instead of such Conversion Price for all purposes
hereunder by designating in the Conversion Notice delivered pursuant to
Section 3(a) that the Holder is electing to use the Alternate Conversion Price
for such conversion (each an “Alternative Conversion”). The date of any
Conversion Notice hereunder and any Payment Date shall be referred to herein as
the “Conversion Date”. If a conversion under this Note cannot be effected in
full for any reason, or if the Holder is converting less than all of the
outstanding Principal Amount hereunder pursuant to a Conversion Notice, the
Company shall promptly deliver to the Holder (but no later than five Trading
Days after the Conversion Date) a Note for such outstanding Principal Amount as
has not been converted if this Note has been surrendered to the Company for
partial conversion. The Holder shall not be required to physically surrender
this Note to the Company upon any conversion or hereunder unless the full
outstanding Principal Amount represented by this Note is being converted or
repaid. The Holder and the Company shall maintain records showing the
outstanding Principal Amount so converted and repaid and the dates of such
conversions or repayments or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon each such conversion or repayment.

(ii) Stock Certificates or DWAC. The Company will deliver to the Holder not
later than three (3) Trading Days after the Conversion Date, a certificate or
certificates (which shall be free of restrictive legends and trading
restrictions if a Registration Statement has been declared effective covering
such shares or such shares may be resold pursuant to Rule 144), representing the
number of shares of Common Stock being acquired upon

 

10



--------------------------------------------------------------------------------

the conversion of this Note. In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its Deposit
Withdrawal at Custodian system (provided that the same time periods herein as
for stock certificates shall apply). If in the case of any conversion hereunder,
such certificate or certificates are not delivered to or as directed by the
Holder by the third Trading Day after the Conversion Date, the Holder shall be
entitled by written notice to the Company at any time on or before its receipt
of such certificate or certificates thereafter, to rescind such conversion, in
which event the Company shall immediately return this Note tendered for
conversion. If the Company fails to deliver to the Holder such certificate or
certificates (or shares through DTC) pursuant to this Section 3(b) (free of any
restrictions on transfer or legends, if such shares have been registered) in
accordance herewith, prior to the sixth Trading Day after the Conversion Date,
the Company shall pay to the Holder, in cash, an amount equal to 1% of the
Principal Amount per month.

(c) Conversion Price Adjustments.

(i) Stock Dividends, Splits and Combinations. If the Company or any of its
subsidiaries, at any time while the Notes are outstanding (A) shall pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then each Affected Conversion Price (as
defined below) shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 3(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.

As used herein, the Affected Conversion Prices (each an “Affected Conversion
Price”) shall refer to: (i) the Conversion Price; and (ii) each reported VWAP
occurring on any Trading Day included in the period used for determining the
Market Price or Conversion Price, as the case may be, which Trading Day occurred
before the record date in the case of events referred to in clause (A) of this
subparagraph 3(c)(i) and before the effective date in the case of the events
referred to in clauses (B) and (C) of this subparagraph 3(c)(i).

(ii) Distributions. If the Company or any of its subsidiaries, at any time while
the Notes are outstanding, shall distribute to all holders of Common Stock
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 3(c)(i) above), then concurrently with
such distributions to holders of Common Stock in each such case the Conversion
Price shall be adjusted by multiplying such Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive

 

11



--------------------------------------------------------------------------------

such distribution by a fraction of which the denominator shall be the VWAP
determined as of the record date mentioned above, and of which the numerator
shall be such VWAP on such record date less the then fair market value at such
record date of the portion of such assets, rights or evidence of indebtedness so
distributed applicable to one (1) outstanding share of the Common Stock as
determined in good faith by the Company and a majority-in-interest of Holders of
Notes. In either case the adjustments shall be described in a statement
delivered to the Holder describing the portion of assets, rights or evidences of
indebtedness so distributed or such subscription rights applicable to one
(1) share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above. If the Company and Holders of Notes are unable to agree
upon the determination of the fair market value of such assets, rights or
evidence of indebtedness so distributed, then the Company shall promptly submit
(via email or facsimile) such disputed determination or calculation to a
reputable investment bank or valuation company which shall be independent of all
parties and selected jointly by the Company and a majority-in-interest of
Holders of Notes. Alternatively, at the option of the Holder, in lieu of the
adjustment provided for in this subsection (ii) the Holder may elect to receive,
concurrently with such distributions to holders of Common Stock, the amount of
such indebtedness, assets, cash or rights or warrants which the Holder would
have received had this Note been converted into Common Stock at the lower of the
Conversion Price and the VWAP immediately prior to the record date for such
distribution.

(iii) Common Stock Issuances. In the event that the Company or any of its
subsidiaries (A) issues or sells any Common Stock or Convertible Securities, or
(B) directly or indirectly effectively reduces the conversion, exercise or
exchange price for any Convertible Securities which are currently outstanding
(other than pursuant to terms existing on the date hereof), at or to an
effective Per Share Selling Price which is less than the greater of (I) the
closing sale price per share of the Common Stock on the principal market on
which the Common Stock is traded the Trading Day of such issue or sale or, in
the case of issuances to holders of its Common Stock, the date fixed for the
determination of stockholders entitled to receive such warrants, rights, or
options (“Fair Market Price”), or (II) the Conversion Price, then in each such
case the Conversion Price in effect immediately prior to such issue or sale or
record date, as applicable, shall be automatically reduced effective
concurrently with such issue or sale to an amount determined by multiplying the
Conversion Price then in effect by a fraction, (x) the numerator of which shall
be the sum of (1) the number of shares of Common Stock outstanding immediately
prior to such issue or sale, plus (2) the number of shares of Common Stock which
the aggregate consideration received by the Company for such additional shares
would purchase at such Fair Market Price or Conversion Price, as the case may
be, and (y) the denominator of which shall be the number of shares of Common
Stock of the Company outstanding immediately after such issue or sale.

The foregoing provision shall not apply to any issuances or sales of Common
Stock or Convertible Securities (i) pursuant to the Transaction Documents,
(ii) pursuant to any Convertible Securities currently outstanding on the date
hereof in accordance with the terms of such Convertible Securities in effect on
the date hereof, or (iii) to any officer, director, employee or consultant of
the Company pursuant to a bona fide option or equity incentive plan duly adopted
by the Company’s Board of Directors and stockholders. The Company shall give to
the each Holder of Notes written notice of any such sale of Common Stock within
48 hours of the closing of any such sale and shall within such 48 hour period
issue a press release announcing such sale if such sale is a material event for,
or otherwise material to, the Company.

 

12



--------------------------------------------------------------------------------

For the purposes of the foregoing adjustments, in the case of the issuance of
any Convertible Securities, the maximum number of shares of Common Stock
issuable upon exercise, exchange or conversion of such Convertible Securities
shall be deemed to be outstanding.

For purposes of this Section 3(c)(iii), if an event occurs that triggers more
than one of the above adjustment provisions, then only one adjustment shall be
made and the calculation method which yields the greatest downward adjustment in
the Conversion Price shall be used.

(iv) Rounding of Adjustments. All calculations under this Section 3 or Section 1
shall be made to the nearest 4 decimal places or the nearest 1/100th of a share,
as the case may be.

(v) Notice of Adjustments. Whenever any Affected Conversion Price is adjusted
pursuant to Section 3(c)(i), (ii) or (iii) above, the Company shall promptly
deliver to each holder of the Notes, a notice setting forth the Affected
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment, provided that any failure to so provide
such notice shall not affect the automatic adjustment hereunder.

(vi) Change in Control Transactions. In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option,
(A) convert this Note, in whole or in part, at the lower of the Conversion Price
and the then applicable Market Price into the shares of stock and other
securities, cash and/or property receivable upon or deemed to be held by holders
of Common Stock following such Change in Control Transaction, and the Holder
shall be entitled upon such event to receive such amount of securities, cash or
property as the shares of the Common Stock of the Company into which this Note
could have been converted immediately prior to such Change in Control
Transaction would have been entitled if such conversion were permitted, subject
to such further applicable adjustments set forth in this Section 3 or
(B) require the Company or its successor to redeem this Note, in whole or in
part, at a redemption price equal to the greater of (i) 120% of the outstanding
Principal Amount being redeemed and (ii) the product of (x) the average of the
Fair Market Price for the five (5) Trading Days immediately preceding the
Holder’s election to have its Notes redeemed and (y) the Conversion Ratio. The
terms of any such Change in Control Transaction shall include such terms so as
to continue to give to the Holders the right to receive the amount of
securities, cash and/or property upon any conversion or redemption following
such Change in Control Transaction to which a holder of the number of shares of
Common Stock deliverable upon such conversion would have been entitled in such
Change in Control Transaction, and interest payable hereunder shall be in cash
or such new securities and/or property, at the Holder’s option. This provision
shall similarly apply to successive reclassifications, consolidations, mergers,
sales, transfers or share exchanges.

(vii) Notice of Certain Events. If:

 

  A. the Company shall declare a dividend (or any other distribution) on its
Common Stock; or

 

13



--------------------------------------------------------------------------------

  B. the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or

 

  C. the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or

 

  D. the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, of any compulsory share
of exchange whereby the Common Stock is converted into other securities, cash or
property; or

 

  E. the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;

then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company’s stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.

(d) Reservation and Issuance of Underlying Securities. Subject at all times to
the limitations provided for in Section 3(k), the Company covenants that it will
at all times reserve and keep available out of its authorized and unissued
Common Stock solely for the purpose of issuance upon conversion of this Note
(including repayments in stock), free from preemptive rights or any other actual
contingent purchase rights of persons other than the holders of the Notes, not
less than such number of shares of Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in the Purchase Agreement) be issuable (taking into account the
adjustments under this Section 3 but without regard to any ownership limitations
contained herein) upon the conversion of this Note hereunder in Common Stock
(including repayments in stock). The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid, and nonassessable, and, after the date which is six
(6) months following the Closing Date, freely tradeable.

(e) No Fractions. Upon a conversion hereunder the Company shall not be required
to issue stock certificates representing fractions of shares of Common Stock,
but may if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the

 

14



--------------------------------------------------------------------------------

closing price of a share of Common Stock at such time. If the Company elects
not, or is unable, to make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, one whole share of Common
Stock.

(f) Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the conversion of this Note (including repayment in stock) shall be
made without charge to the holder hereof for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for shares of
Common Stock are to be issued in a name other than the name of the Holder, this
Note when surrendered for conversion shall be accompanied by an assignment form;
and provided further, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any such transfer.

(g) Cancellation. After all of the Principal Amount (including accrued but
unpaid interest and default payments at any time owed on this Note) have been
paid in full or converted into Common Stock, this Note shall automatically be
deemed canceled and the Holder shall promptly surrender the Note to the Company
at the Company’s principal executive offices.

(h) Notices Procedures. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, or by a nationally recognized overnight courier service
to the Company at the facsimile telephone number or address of the principal
place of business of the Company as set forth in the Purchase Agreement. Any and
all notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or by a
nationally recognized overnight courier service addressed to the Holder at the
facsimile telephone number or address of the Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder shall be deemed delivered (i) upon receipt, when delivered
personally, (ii) when sent by facsimile, upon receipt if received on a Business
Day prior to 5:00 p.m. (Eastern Time), or on the first Business Day following
such receipt if received on a Business Day after 5:00 p.m. (Eastern Time) or
(iii) upon receipt, when deposited with a nationally recognized overnight
courier service.

(i) Conversion Limitation. (i) Beneficial Ownership. Notwithstanding anything to
the contrary contained in this Note, this Note shall not be convertible by the
Holder, and the Company shall not effect any conversion of this Note or
otherwise issue any shares of Common Stock pursuant hereto, to the extent (but
only to the extent) that after giving effect to such conversion or other share
issuance hereunder the Holder (together with its affiliates) would beneficially
own in excess of the Maximum Percentage (as defined and specified below) of the
Common Stock (“Beneficial Ownership Limitation”). To the extent the above
limitation applies, the determination of whether this Note shall be convertible
(vis-à-vis other convertible, exercisable or exchangeable securities owned by
the Holder or any of its affiliates) and of which such securities shall be
convertible, exercisable or exchangeable (as among all such securities owned by
the Holder and its affiliates) shall, subject to such Beneficial Ownership
Limitation, be determined on the basis of the first submission to the Company
for conversion, exercise or

 

15



--------------------------------------------------------------------------------

exchange (as the case may be). No prior inability to convert this Note, or to
issue shares of Common Stock, pursuant to this paragraph shall have any effect
on the applicability of the provisions of this paragraph with respect to any
subsequent determination of convertibility. For purposes of this paragraph,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. The provisions of this paragraph shall
be implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such Beneficial Ownership Limitation. The limitations
contained in this paragraph shall apply to a successor Holder of this Note. For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) business day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise of convertible or exercisable
securities into Common Stock, including, without limitation, pursuant to this
Note or securities issued pursuant to the Purchase Agreement. The Maximum
Percentage shall equal             %1. [Investor 2 Insert Only: The holders of
Common Stock shall be third party beneficiaries of this paragraph and the
Company may not waive this paragraph without the consent of holders of a
majority of its Common Stock.] [Investor 1 Insert Only: By written notice to the
Company, at any time the Holder may decrease the Maximum Percentage to any other
percentage specified in such notice, provided that any such decrease will not be
below 4.9%.]

(j) Forced Conversion. Notwithstanding anything contained herein to the contrary
and subject to the terms hereof, if the VWAP for each of ninety (90) consecutive
Trading Days (such 90-Trading Day period being the “Threshold Period”) exceeds
200% of the then applicable Conversion Price, then the Company may, within three
(3) Trading Days after the end of any such Threshold Period, deliver a written
notice (“Forced Conversion Notice”) to the Holder to cause the Holder to convert
all or part of the then outstanding principal amount of this Note as specified
in such Forced Conversion Notice at the Conversion Price then in effect (“Forced
Conversion”) on or prior to the fifteenth (15th) Trading Day following the
Holder’s receipt of such Forced Conversion Notice (such date, the “Forced
Conversion Date”). The Company may not deliver a Forced Conversion Notice, and
any Forced Conversion Notice delivered by the Company shall not be effective,
unless all Equity Conditions are satisfied on each Trading Day occurring during
the applicable Threshold Period through and including the later of the Forced
Conversion Date and the Trading Day after the date such Underlying Shares
pursuant to such conversion are delivered to the Holder. Any Forced Conversion
shall be applied ratably to all Holders of Notes based on their original
principal amount of Notes, provided that any voluntary conversions by a Holder
shall be applied against the Holder’s pro rata allocation, thereby decreasing
the aggregate amount forcibly converted hereunder if only a portion of this Note
is forcibly converted. For clarification purposes, a Forced Conversion shall be
subject to all of the provisions of this Section, including without limitation
the provision requiring payment of liquidated damages and limitations on
conversions.

 

 

1  Insert 9.9% for Investor 1 and 4.9% for Investor 2.

 

16



--------------------------------------------------------------------------------

(k) Overall Limit on Common Stock Issuable. Notwithstanding anything herein or
in the other Notes or in the Warrants issuable pursuant to the Purchase
Agreement to the contrary, if the Company has not obtained Shareholder Approval
(as defined below), then the Company may not issue, upon conversion of the
Notes, a number of shares of Common Stock in excess of the amount of shares of
Common Stock which may be issued upon conversion of the Notes and exercise of
the Warrants (the “Issuable Maximum”) without causing the Company to breach its
obligations under the rules or regulations of the Nasdaq Stock Market (including
without limitation Section 5635(d) of the NASDAQ Stock Market Rules). Each
Holder of Notes shall be entitled to a portion of the Issuable Maximum equal to
the quotient obtained by dividing (x) the aggregate principal amount of the
Notes issued and sold to such Holder by (y) the aggregate principal amount of
all Notes issued and sold by the Company. If any Holder shall no longer hold any
Notes, then such Holder’s remaining portion of the Issuable Maximum, if any,
shall be reallocated pro-rata among the other Holders. “Shareholder Approval”
means approval by the shareholders of the Company, in accordance with the
applicable rules and regulations of the Nasdaq Stock Market (including without
limitation Section 5635(e) of the NASDAQ Stock Market Rules) and Delaware
corporate law, of the transactions contemplated by the Purchase Agreement and
the Notes and the Warrants, including without limitation the issuance of all of
the Underlying Shares under the Notes and the Warrant Shares under the Warrants
in excess of the Issuable Maximum. To the extent any portion of the Principal
Amount of Notes is not convertible due to the Issuable Maximum, such portion
shall bear interest at the Default Rate, and the Company shall promptly seek
Shareholder Approval and recommend such Shareholder Approval to its
shareholders.

Section 4. Defaults and Remedies.

(a) Events of Default. An “Event of Default” is: (i) a default in payment of any
amount due hereunder which default continues for more than 5 Business Days after
the due date thereof; (ii) a default in the timely issuance of Underlying Shares
upon and in accordance with terms hereof, which default continues for five
Business Days after the Company has received written notice informing the
Company that it has failed to issue shares or deliver stock certificates within
the fifth day following the Conversion Date; (iii) failure by the Company for
fifteen (15) days after written notice has been received by the Company to
comply with any material provision of any of the Notes, the Purchase Agreement
or the Investor Rights Agreement (including without limitation the failure to
issue the requisite number of shares of Common Stock upon conversion hereof and
the failure to redeem Notes upon the Holder’s request following a Change in
Control Transaction pursuant to Section 3(c)(vi); (iv) a material breach by the
Company of its representations or warranties in the Purchase Agreement or
Investor Rights Agreement; (v) if at any time the Company is not subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act or has failed
to file all reports required to be filed thereunder during the then preceding 12
months; (vi) if at any time the Common Stock shall not be listed or quoted for
trading on an Eligible Market; (vii) any default after any cure period under, or
acceleration prior to maturity of, any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company in excess of $25,000 or for money
borrowed the repayment of which is guaranteed by the Company for in excess of
$25,000, whether such indebtedness or guarantee now exists or shall be created
hereafter; or (viii) if the Company is subject to any Bankruptcy Event.

 

17



--------------------------------------------------------------------------------

(b) Remedies. If an Event of Default occurs and is continuing with respect to
any of the Notes, the Holder may declare all of the then outstanding Principal
Amount of this Note and all other Notes held by the Holder, including any
interest due thereon, to be due and payable immediately, except that in the case
of an Event of Default arising from events described in clauses (vii) and
(viii) of Section 4(a), this Note shall become due and payable without further
action or notice. In the event of such acceleration, the amount due and owing to
the Holder shall be the greater of (1) 125% of the outstanding Principal Amount
of the Notes held by the Holder (plus all accrued and unpaid interest, if any)
and (2) the product of (A) the highest closing price for the five (5) Trading
days immediately preceding the Holder’s acceleration and (B) the Conversion
Ratio, provided that the amount due under this clause (2) shall not exceed 300%
of the outstanding Principal Amount of the Notes held by the Holder if the
Company is ready, willing and able to issue to the Holder freely tradable
Underlying Shares in accordance with the conversion terms herein in full
satisfaction of this Note while the Company’s shares of Common Stock are traded
on an Eligible Market and the Company is subject to the reporting requirements
of, and has filed all reports required to be filed under, the Exchange Act. In
either case the Company shall pay interest on such amount in cash at the Default
Rate to the Holder if such amount is not paid within 7 days of Holder’s request.
The remedies under this Note shall be cumulative.

Section 5. General.

(a) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys’ fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

(b) Savings Clause. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

(c) Amendment. Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

(d) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee only with the prior written consent of the Company, which may not be
unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder’s affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company. The Holder shall notify the
Company of any such assignment or transfer promptly. This Note shall be binding
upon the Company and its successors and shall inure to the benefit of the Holder
and its successors and permitted assigns.

 

18



--------------------------------------------------------------------------------

(e) No Waiver. No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power. Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.

(f) Governing Law; Jurisdiction.

(i) Governing Law. THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

(ii) Jurisdiction. The Company irrevocably submits to the exclusive jurisdiction
of any State or Federal Court sitting in the State of New York, County of New
York, or San Jose, California, over any suit, action, or proceeding arising out
of or relating to this Note. The Company irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action, or proceeding brought in such a
court and any claim that suit, action, or proceeding has been brought in an
inconvenient forum.

The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding. Nothing herein shall affect Holder’s right to serve process in any
other manner permitted by law. The Company agrees that a final non-appealable
judgement in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.

(iii) NO JURY TRIAL. THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED
ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.

(g) Replacement Notes. This Note may be exchanged by Holder at any time and from
time to time for a Note or Notes with different denominations representing an
equal aggregate outstanding Principal Amount, as reasonably requested by Holder,
upon surrendering the same. No service charge will be made for such registration
or exchange. In the event that Holder notifies the Company that this Note has
been lost, stolen or destroyed, a replacement Note identical in all respects to
the original Note (except for registration number and Principal Amount, if
different than that shown on the original Note), shall be issued to the Holder,
provided that the Holder executes and delivers to the Company an agreement
reasonably satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection with the Note.

 

19



--------------------------------------------------------------------------------

(h) New York Civil Procedure Law and Rules Section 3213. This Note shall be
deemed an unconditional obligation of the Company for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against the
Company by summary proceeding pursuant to New York Civil Procedure Law and Rules
Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and the Company are parties or which the Company
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or the Company’s obligations to Holder are deemed a part of
this Note, whether or not such other document or agreement was delivered
together herewith or was executed apart from this Note.

(i) Guaranty and Security. This Note is guaranteed by the Company’s Subsidiaries
pursuant to the Guaranty and secured by certain assets of the Company and its
Subsidiaries pursuant to the security agreement contained in the Purchase
Agreement and the Guaranty.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.

 

LOCAL CORPORATION By:     Name:   Title:  

 

21



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT A

FORM OF CONVERSION NOTICE

(To be executed by the Holder

in order to convert a Note)

 

  Re: Note (this “Note”) issued by LOCAL CORPORATION to             on or about
April     , 2013 in the original principal amount of $2,500,000.

The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.00001 par value per share (the “Common Stock”), of LOCAL
CORPORATION (the “Company”) according to the conditions hereof, as of the date
written below. If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

Conversion information:    

 

    Date to Effect Conversion    

 

    Aggregate Principal Amount of Note Being Converted    

 

    Number of Shares of Common Stock to be Issued    

 

    Applicable Conversion Price    

 

    Signature    

 

    Name    

 

    Address